Citation Nr: 9900761	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-20 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellants daughter


ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1946 to 
September 1953.

In a July 1997 statement, the veteran raised the issue of 
entitlement to service connection for tinnitus.  This matter 
is referred to the regional office (RO) for appropriate 
action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that service connection is warranted for 
bilateral hearing loss.  He reports that he was constantly 
exposed to loud noises from machinery, engines, and arms, 
mortar and grenade fire in service while performing 
automotive maintenance work.  He states that he was provided 
little or no hearing protection.  He reports that he received 
treatment for ear infections while in service.  He requests 
that the Department of Veterans Affairs (VA) afford him an 
examination with respect to his hearing loss.


DECISION OF THE BOARD

The Board of Veterans Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), has reviewed and considered all of the evidence and 
material of record in the veterans claims file.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the claim for service connection for bilateral 
hearing loss is not well grounded.



FINDING OF FACT

There is no competent evidence of a nexus between any post-
service bilateral hearing loss and an in-service injury or 
disease.


CONCLUSION OF LAW

The claim for service connection for bilateral hearing loss 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reveal that hearing of 15/15 was 
observed bilaterally upon examinations in December 1946 and 
December 1950.  Upon separation examination in September 
1953, whispered voice testing revealed hearing of 15/15 
bilaterally.  The ears were clinically evaluated as normal.

In September 1997, the veteran underwent a private 
audiological evaluation.  Following testing, a thirty-day 
trial of amplification binaurally was recommended.  It was 
noted that the veteran had reported a history of exposure to 
noise dating back to 1947.  An uninterpreted graphical 
representation of the audiometric testing results is of 
record.

At his September 1997 hearing at the RO, the veteran 
testified that he had served as a motor machinists mate and 
a construction mechanic in the military.  He stated that he 
had been exposed to blasting and machine noise, but had not 
been afforded ear protection.  He reported that he had 
experienced ear problems on several occasions.  He testified 
that he had noticed a problem with hearing loss at the time 
of his discharge from service.  He stated that his annual 
physical examinations with the fire department, for which he 
had worked from 1955 to 1983, had revealed a hearing loss.

In a statement received in October 1997, a former service 
associate reported that it had been common knowledge in 1949 
that the veteran had a hearing problem.  He stated that the 
veteran had worked with heavy equipment, trucks, and small 
motorized equipment in an enclosed building with a high noise 
level without hearing protection.  A second former service 
associate reported that the veteran had had a hearing problem 
since at least 1949.  He stated that the veterans hearing 
had worsened after his exposure to loud machinery, blasting, 
and small firearms.


II.  Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service connection may be granted for sensorineural hearing 
loss if it is manifested to a compensable degree within one 
year after the veterans separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Hearing loss will be considered to be a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (1998).

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The Board notes that the Court has held that there is some 
duty to assist a veteran in the completion of his application 
for benefits under 38 U.S.C.A. § 5103(a) (West 1991), 
depending on the particular facts in each case.  Beausoleil 
v. Brown, 8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The facts and circumstances of this case are 
such that no further action is warranted.  In this respect, 
the Board notes that, at the veterans September 1997 
hearing, the hearing officer requested copies of the 
veterans 1955 fire department examination and any records 
indicating the presence of hearing loss shortly after 
service.


III.  Analysis

There is no competent evidence of a nexus between any post-
service bilateral hearing loss and an in-service injury or 
disease, nor is there evidence that sensorineural hearing 
loss manifested to a compensable degree within one year of 
the veterans discharge from service.

Upon separation examination in September 1953, whispered 
voice testing revealed hearing of 15/15 bilaterally.  The 
earliest post-service documentation of evaluation of the 
veterans hearing is dated in 1997, although the Board is 
unable to determine whether the graphical representation of 
the 1997 audiogram represents a hearing loss disability 
pursuant to 38 C.F.R. § 3.385.  See Kelly vs. Brown, 7 Vet. 
App. 471 (1995).  Even if a bilateral hearing loss 
disability is present, the fact remains that the claims 
folder is devoid of medical evidence linking the veterans 
post-service bilateral hearing loss to service.

The veterans claim is supported by his statements and those 
of his former service associates that his hearing problems 
began in service.  However, their statements are of reduced 
evidentiary value inasmuch as they were made in the 1990s, 
when the veteran and his former service associates were 
recollecting events many years after their occurrence.  
Moreover, although the veteran can attest to his own memory 
of hearing loss, as a layperson he is not competent to offer 
medical opinions regarding its etiology or whether it 
constituted a disability within the meaning of relevant 
regulation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
His recollections are relevant with regard to continuity of 
symptomatology, but are outweighed by the lack of medical 
evidence of a nexus between an incident of service and post-
service hearing loss.  38 C.F.R. § 3.303(b)(1998).

In the absence of a nexus between the veterans active 
service and any current hearing loss, the claim is not well 
grounded and must be denied.  Because the veterans claim is 
not well grounded, VA is under no duty to assist the veteran 
in further development of his claim, including affording him 
a VA hearing evaluation.  See 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
